In an action, inter alia, for a judgment declaring that a resolution adopted by the Board of Estimate of the City of New York on May 1, 1936, as amended November 11, 1955 and May 23, 1957, constitutes an unconstitutional taking of the plaintiffs’ property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Mega, J.), dated June 13, 2005, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
*739The plaintiffs failed to put forth evidence in admissible form establishing that they are entitled to judgment as a matter of law on the claim alleging an unconstitutional taking of their property (see CPLR 3212 [b]). Moreover, on the record before us, the plaintiffs failed to establish, prima facie, that any policy of the defendant existed by which the plaintiffs were denied equal protection of the laws (see Goodwin v Perales, 88 NY2d 383, 398 [1996]; Payne v County of Sullivan, 12 AD3d 807, 809 [2004]). Florio, J.P., Miller, Adams and Skelos, JJ., concur.